Exhibit 10.1

TECO ENERGY, INC.

2010 EQUITY INCENTIVE PLAN

Restricted Stock Agreement

TECO Energy, Inc. (the “Company”) and                      (the “Grantee”) have
entered into this Restricted Stock Agreement (the “Agreement”) dated
                 under the Company’s 2010 Equity Incentive Plan (the “Plan”).
Capitalized terms not otherwise defined herein have the meanings given to them
in the Plan.

1. Grant of Restricted Stock; Shareholder Approval. Pursuant to the Plan and
subject to the terms and conditions set forth in this Agreement, the Company
hereby grants, issues and delivers to the Grantee                  shares of its
Common Stock (the “Restricted Stock”). Notwithstanding the foregoing, the
Restricted Stock is granted subject to shareholder approval of Amendment No. 1
to the Plan at the Company’s 2014 Annual Meeting, and such grant shall be null
and void in all respects if and upon the Company’s shareholders’ failure to
approve Amendment No. 1 to the Plan at such meeting.

2. Restrictions on Stock. Until the restrictions terminate under Section 3,
unless otherwise determined by the Committee:

(a) the Restricted Stock may not be sold, assigned, pledged or transferred by
the Grantee; and

(b) all shares of Restricted Stock will be forfeited and returned to the Company
if the Grantee ceases to be an employee of the Company or any business entity in
which the Company owns directly or indirectly 50% or more of the total voting
power or has a significant financial interest as determined by the Committee (an
“Affiliate”).

3. Termination of Restrictions. If the Performance Goal as defined on Schedule A
hereto is achieved, the restrictions on shares of Restricted Stock will
terminate on the earliest to occur of the following events, as follows:

(a) on the Vesting Date (as defined on Schedule A hereto) following the third
anniversary of the date of this Agreement the restrictions on all shares of
Restricted Stock will terminate;

(b) on the Vesting Date following the termination of Grantee’s employment with
the Company or any Affiliate because of a disability that would entitle the
Grantee to benefits under the long-term disability benefits program of the
Company for which the Grantee is eligible, as determined by the Committee, the
restrictions on a prorated portion of shares of Restricted Stock will terminate
based on the number of months Grantee was employed (with partial months rounded
up to the nearest whole month) beginning on the date of this Agreement to the
date of termination, divided by 36;



--------------------------------------------------------------------------------

(c) on the Vesting Date following the termination by the Company or any
Affiliate of Grantee’s employment other than for Cause, the restrictions on a
prorated portion of shares of Restricted Stock will terminate based on the
number of months Grantee was employed (with partial months rounded up to the
nearest whole month) beginning on the date of this Agreement to the date of
termination, divided by 36. “Cause” means (i) the willful and continued failure
by Grantee to substantially perform Grantee’s duties with the Company (other
than any such failure resulting from Grantee’s incapacity due to physical or
mental illness or any such actual or anticipated failure after the issuance of a
Notice of Termination by Grantee for Good Reason, each as defined in
Section 3(f)) after a written demand for substantial performance is delivered to
Grantee by the Board, which demand specifically identifies the manner in which
the Board believes that Grantee has not substantially performed Grantee’s
duties, or (ii) the willful engaging by Grantee in conduct which is demonstrably
and materially injurious to the Company, monetarily or otherwise. For purposes
of this Subsection, no act, or failure to act, on Grantee’s part shall be deemed
“willful” unless done, or omitted to be done, by Grantee not in good faith and
without reasonable belief that Grantee’s action or omission was in the best
interest of the Company. Notwithstanding the foregoing, Grantee shall not be
deemed to have been terminated for Cause unless and until there shall have been
delivered to Grantee a copy of a resolution duly adopted by the affirmative vote
of not less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board called and held for such purpose (after reasonable notice
to Grantee and an opportunity for Grantee, together with Grantee’s counsel, to
be heard before the Board), finding that in the good faith opinion of the Board
Grantee were guilty of conduct set forth above in this Subsection and specifying
the particulars thereof in detail;

(d) on the Vesting Date following a termination of Grantee’s employment that the
Committee determines will constitute a normal retirement for purposes of this
Agreement, the restrictions on a prorated portion of shares of Restricted Stock
will terminate based on the number of months Grantee was employed (with partial
months rounded up to the nearest whole month) beginning on the date of this
Agreement to the date of termination, divided by 36;

(e) on the Vesting Date following the Grantee’s death, the restrictions on a
prorated portion of shares of Restricted Stock will terminate based on the
number of months Grantee was employed (with partial months rounded up to the
nearest whole month) beginning on the date of this Agreement to the date of
Grantee’s death, divided by 36; or

(f) on the Vesting Date following the termination of Grantee’s employment other
than by the Company for Cause or by Grantee without Good Reason within 24 months
following a Change in Control, or prior to a Change in Control under
circumstances described in the next sentence. For purposes of this Agreement,
Grantee’s employment shall be deemed to have been terminated following a Change
in Control of the Company by the Company without Cause or by Grantee with Good
Reason, if (i) Grantee’s employment is terminated by the Company without Cause
prior to a Change in Control of the Company (whether or not such a Change in
Control ever occurs) and such termination was at the request or direction of a
“person” (as defined in Section 4) who has entered into an agreement with the
Company the consummation of which would constitute a Change in Control of the
Company, (ii) Grantee terminates Grantee’s employment for Good Reason prior to a
Change in Control of the Company

 

2



--------------------------------------------------------------------------------

(whether or not such a Change in Control ever occurs) and the circumstance or
event which constitutes Good Reason occurs at the request or direction of such
person, or (iii) Grantee’s employment is terminated by the Company without Cause
or by Grantee for Good Reason and such termination or the circumstance or event
which constitutes Good Reason is otherwise in connection with or in anticipation
of a Change in Control of the Company (whether or not such a Change in Control
ever occurs).

(i) A “Change in Control” means a Change in Control of the Company of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promulgated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), whether or not the Company is in fact required to
comply therewith; provided, that, without limitation, such a Change in Control
shall be deemed to have occurred if:

(a) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities;

(b) the following individuals cease to constitute a majority of the number of
directors then serving: individuals who on the date hereof constitute the Board
and any new director (other than a director whose initial assumption of office
is in connection with an actual or threatened election contest, including but
not limited to a consent solicitation, relating to the election of directors of
the Company) whose election by the Board or nomination for election by the
shareholders of the Company was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors on the
date hereof or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof;

(c) there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than
(i) a merger or consolidation resulting in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 50% of the combined voting securities of the Company
or such surviving entity or any parent thereof outstanding immediately after
such merger or consolidation or (ii) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
“person” (as hereinabove defined) acquires 30% or more of the combined voting
power of the Company’s then outstanding securities; or

(d) the shareholders of the Company approve a plan of complete liquidation of
the Company or there is consummated the sale or disposition by the Company of
all or substantially all of the Company’s assets.

 

 

3



--------------------------------------------------------------------------------

(ii) “Good Reason” for termination by Grantee of Grantee’s employment shall mean
the occurrence (without Grantee’s express written consent) after any Change in
Control of the Company, or prior to a Change in Control of the Company under the
circumstances described in the second sentence of Section 3(f) hereof (treating
all references in paragraphs (a) through (h) below to a “Change in Control of
the Company” as references to a “potential Change in Control of the Company”),
of any one of the following acts by the Company, or failures by the Company to
act:

(a) the assignment to Grantee of any duties inconsistent (except in the nature
of a promotion) with the position in the Company that Grantee held immediately
prior to the Change in Control of the Company or a substantial adverse
alteration in the nature or status of Grantee’s position or responsibilities or
the conditions of Grantee’s employment from those in effect immediately prior to
the Change in Control of the Company;

(b) a reduction by the Company in Grantee’s annual base salary as in effect on
the date hereof or as the same may be increased from time to time;

(c) the Company’s requiring Grantee to be based more than fifty (50) miles from
the Company’s offices at which Grantee were principally employed immediately
prior to the date of the Change in Control of the Company except for required
travel on the Company’s business to an extent substantially consistent with
Grantee’s present business travel obligations;

(d) the failure by the Company to pay to Grantee any portion of Grantee’s
current compensation or compensation under any deferred compensation program of
the Company, within seven (7) days of the date such compensation is due;

(e) the failure by the Company to continue in effect any material compensation
or benefit plan in which Grantee participate immediately prior to the Change in
Control of the Company unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan, or the
failure by the Company to continue Grantee’s participation therein (or in such
substitute or alternative plan) on a basis not materially less favorable, both
in terms of the amount of benefits provided and the level of Grantee’s
participation relative to other participants, than existed at the time of the
Change in Control;

(f) the failure by the Company to continue to provide Grantee with benefits
substantially similar to those enjoyed by Grantee under any of the Company’s
pension, life insurance, medical, health and accident, or disability plans in
which Grantee were participating at the time of the Change in Control of the
Company, the taking of any action by the Company which would directly or
indirectly materially reduce any of such benefits or deprive Grantee of any
material fringe benefit enjoyed by Grantee at the time of the Change in Control
of the Company, or the failure by the Company to provide Grantee with the number
of paid vacation days to which Grantee are entitled on the basis of Grantee’s
years of service with the Company in accordance with the Company’s normal
vacation policy in effect at the time of the Change in Control of the Company;

 

4



--------------------------------------------------------------------------------

(g) the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 6 hereof; or

(h) any purported termination of Grantee’s employment which is not effected
pursuant to a Notice of Termination satisfying the requirements of Subsection
(iii) below (and, if applicable, the requirements of Subsection 3(c) above),
which purported termination shall not be effective for purposes of this
Agreement.

Grantee’s right to terminate Grantee’s employment pursuant to this Subsection
shall not be affected by Grantee’s incapacity due to physical or mental illness.
Grantee’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any circumstance constituting Good Reason hereunder.

(iii) A “Notice of Termination” shall mean a notice which shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of Grantee’s employment under the provision so indicated.

4. Rights as Shareholder. Subject to the restrictions and other limitations and
conditions provided in this Agreement, the Grantee as owner of the Restricted
Stock will have all the rights of a shareholder, including but not limited to
the right to receive all dividends paid on, and the right to vote, such
Restricted Stock.

5. Book Entry. The Restricted Stock will be registered in the name of the
Grantee and held by the Company’s transfer agent in uncertificated form in a
restricted account. Upon the termination of the restrictions imposed under this
Agreement as to any shares of Restricted Stock held by the Company’s transfer
agent hereunder, the Company will cause the unrestricted shares to be
transferred electronically to Grantee’s brokerage account (or to the account of
such Grantee’s legal representative, beneficiary or heir), subject to the
withholding provision of Section 8.

6. Adjustment of Terms. In the event of corporate transactions affecting the
Company’s outstanding Common Stock, the Committee will equitably adjust the
number and kind of shares subject to this Agreement to the extent provided by
the Plan.

7. Notice of Election Under Section 83(b). If the Grantee makes an election
under Section 83(b) of the Internal Revenue Code of 1986, as amended, he or she
will provide a copy thereof to the Company within thirty days of the filing of
such election with the Internal Revenue Service.

8. Withholding Taxes. The Grantee will pay to the Company, or make provision
satisfactory to the Committee for payment of, any taxes required by law to be
withheld in respect of the Restricted Stock no later than the date of the event
creating the tax liability. In the Committee’s discretion, such tax obligations
may be paid in whole or in part in shares of

 

5



--------------------------------------------------------------------------------

Common Stock, including the Restricted Stock, valued at Fair Market Value on the
date of delivery (which is defined as the closing price on the New York Stock
Exchange on the previous trading day). Provided, however, that if any of the
events in Section 3 occurs on a date that is not a Business Day, the
restrictions on the shares of Restricted Stock shall be deemed to have
terminated for the purposes of this Section on the Business Day immediately
preceding the date of such event. “Business Day” means any day other than a
Saturday or Sunday that is not a day on which the New York Stock Exchange is
authorized or required by law or regulations to be closed. The Company and its
Affiliates may, to the extent permitted by law, deduct any such tax obligations
from any payment of any kind otherwise due to the Grantee.

9. The Committee. Any determination by the Committee under, or interpretation of
the terms of, this Agreement or the Plan will be final and binding on the
Grantee.

10. Limitation of Rights. The Grantee will have no right to continued employment
by virtue of this grant of Restricted Stock.

11. Amendment. The Company may amend, modify or terminate this Agreement,
including substituting another Award of the same or a different type and
changing the date of realization, provided that the Grantee’s consent to such
action will be required unless the action, taking into account any related
action, would not adversely affect the Grantee.

12. Governing Law. This Agreement will be governed by and interpreted in
accordance with the laws of the State of Florida.

 

TECO ENERGY, INC. By:  

 

  Phil L. Barringer   Chief Human Resources Officer  

 

  Grantee

 

6



--------------------------------------------------------------------------------

SCHEDULE A

The “Performance Period” is the period beginning January 1, 20     and ending on
December 31, 20    , unless one of the events specified in Subsections 3(b)
through 3(f) (an “Early Termination Event”) occurs, in which case the
Performance Period will end on the last day of the quarter following the Early
Termination Event, unless the Early Termination Event occurs on a date that
would cause the Performance Period to be shorter than four times as long as the
period between the beginning of the Performance Period and the date of this
Agreement, then the Performance Period will end on the last day of the quarter
after that period of time has elapsed.

The “Performance Goal” for the Performance Period is earnings before interest,
taxes, depreciation and amortization (“EBITDA”) of at least $        , which
shall be adjusted to exclude the effect of any of the following events that
impact EBITDA: (i) any reorganization, merger, consolidation, recapitalization,
liquidation, reclassification, stock dividend, stock split, combination of
shares, rights offering, extraordinary dividend or divestiture (including a
spin-off) or any other change in corporate structure or shares; (ii) any
purchase, acquisition, sale, disposition or write-down of a significant amount
of assets or a significant business; (iii) any change in accounting principles
or practices, tax laws or other such laws or provisions affecting reported
results; or (iv) any uninsured catastrophic losses or extraordinary
non-recurring items as described in Accounting Principles Board Opinion No. 30,
provided that the exclusion of the impact of the foregoing specified events from
the calculation of a Performance Goal shall only be made to the extent permitted
by Section 162(m) of the Code. If the Performance Period ends prior to
December 31, 20     due to the occurrence of an Early Termination Event, the
Performance Goal shall be prorated for the number of quarters that elapsed,
beginning on January 1, 20     and ending on the last day of the quarter
following the Early Termination Event.

The “Vesting Date” is the date of the Compensation Committee’s certification
that the Performance Goal has been achieved according to the terms of this
paragraph, on which date, if the Performance Goal is achieved, the Restricted
Stock will vest, subject to any restrictions on distributions of shares under
the Plan and subject to Section 8 of this Agreement. Promptly after the end of
the Performance Period, the Company will submit its calculation regarding the
Performance Goal to the Compensation Committee for certification. In no event
will the Vesting Date be more than 45 days after the end of the Performance
Period.

 

7